United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3997
                                    ___________

Beck,                                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Judge Richard H. Kyle; Magistrate      *
Judge Franklin L. Noel; Kari Jo        * [UNPUBLISHED]
Ferguson; Stephen C. Rathke; Mark W. *
Hardy; Mary R. Vasaly; Warden Jessica *
Symmes; Kathy Reid; Dr. Stephen        *
Craane; Warden Robert Feneis;          *
Jannette Wilson,                       *
                                       *
            Appellees.                 *
                                  ___________

                              Submitted: March 7, 2007
                                 Filed: March 15, 2007
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

        Beck, a Minnesota prisoner, appeals the magistrate judge’s1 order requiring him
either to pay the full filing fee if he wishes to pursue all of his claims, or to pay an
initial partial filing fee if he wishes to pursue only his medical-needs claim. We

        1
        The Honorable Jeanne J. Graham, United States Magistrate Judge for the
District of Minnesota.
dismiss the appeal for lack of jurisdiction. The magistrate judge’s order is nonfinal,
and it is not immediately appealable as a collateral order because it grants in forma
pauperis status in part and is not effectively unreviewable on appeal from final
judgment. See 28 U.S.C. § 1291 (appellate jurisdiction over appeals from final orders
of district courts); Kassuelke v. Alliant Techsys., Inc., 223 F.3d 929, 931 (8th Cir.
2000) (collateral-order exception).

      Accordingly, we dismiss this appeal. We also deny Beck’s motion for
appointment of counsel.
                     ______________________________




                                         -2-